 

Exhibit 10.56

SEAWORLD ENTERTAINMENT, INC.

SECOND AMENDED & RESTATED STOCK OWNERSHIP GUIDELINES

 

Adopted January 18, 2017

 

I.

General Statement

 

The Board of Directors of SeaWorld Entertainment, Inc., a Delaware corporation
(the “Company”) has adopted these Stock Ownership Guidelines (these
“Guidelines”) to further align the interests of the Company’s executives and
non-employee members of the Company’s Board of Directors with the interests of
the Company’s stockholders.

 

II.

Stock Ownership Guidelines

 

These Guidelines provide that members of the Company’s senior management who are
considered executive officers for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended, other members of the Company’s Operations
Committee and non-employee members of the Company’s Board of Directors, will be
subject to stock ownership guidelines established as a multiple of annual base
salary or annual cash retainer, as follows:

 

Leadership Position

Value of Shares

Chief Executive Officer

6x annual base salary

Non-employee directors

5x annual cash retainer

Chief Financial Officer

Chief Parks Operations Officer

Chief Creative Officer

Chief Marketing Officer

Chief Human Resources & Culture Officer

Chief Legal Officer

Chief Zoological Officer

3x annual base salary

Park Presidents

Chief Accounting Officer

Chief Information Officer

Corp. VP Investor Relations

Sr. Business Development

Sr. Marketing Officer

2x annual base salary

 

III.

Stock Ownership Definition

 

Stock that counts toward satisfaction of these Guidelines include: (a) shares of
the Company’s common stock owned directly by the individual or his or her
immediate family members residing in the same household, whether held
individually or jointly (including, without limitation, shares of restricted
stock to the extent the restrictions applicable thereto have lapsed and shares
received upon the settlement of restricted stock units); (b) shares of
time-based restricted stock (to the extent the restrictions have not lapsed) or
time-based restricted stock units (whether or not the restrictions have lapsed);
(c) shares of the Company’s common stock held in a grantor trust for the benefit
of the individual or his or her immediate family members residing in the same
household; and (d) shares of the Company’s common stock owned by a partnership,
limited liability company or other entity to the extent of the individual’s
interest therein (or the interest therein of his or her immediate family members
residing in the same household) but only if the individual has or shares power
to vote or dispose of the shares.  For avoidance of doubt, the following equity
awards do not count toward satisfaction of these Guidelines: (1) outstanding
stock options and (2) performance-based restricted stock (to the extent the
restrictions have not lapsed) or performance based restricted stock units
(whether or not the restrictions have lapsed).

 

IV.

Compliance with Stock Ownership Guidelines

 

The determination of whether an individual meets the specified guideline level
of ownership will be made as of the last day of the fiscal year by using the
average closing market price on the New York Stock Exchange (or such other
national securities exchange on which the Company’s common stock is then
principally listed) of a share of the Company’s common stock for the prior
60-day period.

 

 

--------------------------------------------------------------------------------

 

V.

Stock Retention Requirements

 

Until such time as an individual covered by these Guidelines has achieved
compliance with these Guidelines, or becomes non-compliant due to a reduction in
stock price, he or she will be required to retain at least fifty percent (50%)
of the Net Shares that are acquired as a result of the exercise, vesting or
payment of any Company equity awards granted to such individual until compliance
is achieved or re-achieved. “Net Shares” are those shares that remain after
shares are sold or withheld, as the case may be, to pay any applicable exercise
price for the award and satisfy any tax obligations arising in connection with
the exercise, vesting or payment of the award.  Because an individual covered by
these Guidelines must retain a percentage of Net Shares acquired from Company
equity awards until such individual satisfies the specified guideline level of
ownership, there is no minimum time period required to achieve the specified
guideline level of ownership.  The retention requirements of this Section V
shall only apply to Net Shares realized after the date of the initial adoption
of these Guidelines.

 

VI.

Hardships and Waivers

 

There may be instances in which these Guidelines would place a hardship on an
individual covered by these Guidelines or prevent such individual from complying
with a court order, such as a divorce settlement. In these instances, such
individual must submit a request in writing to the Company’s Compensation
Committee summarizing the circumstances and describing the extent to which an
exemption is being requested. The Compensation Committee, in its sole
discretion, shall make the final decision as to whether an exemption will be
granted.

2

